DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
 	Regarding the amendment, claim 2 is canceled, claims 1, 3-20 are present for examination.
 	The amended drawing is accepted and recorded in file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over E Silva et al. (US 2020/0161917 A1) in view of Yin et al. (US 2012/0269660 a1).
Regarding claim 1, E Silva teaches a powered system, comprising: 
an insulation body (100, fig 1) defining a first cavity (106a) and a second cavity (107a), wherein the insulation body (100) is formed of insulation material (plastic, para [0064]); 

    PNG
    media_image1.png
    449
    594
    media_image1.png
    Greyscale

a conductive winding (6, fig 3) encased in the first cavity (106a) of the insulation body (100); 
a stator (2) having a plurality of poles (8, para [0078]), wherein the insulation body (100) including the conductive winding (6) is disposed around one of the plurality of poles (8) such that the conductive winding (6) is configured to generate a magnetic field; and 
a rotor (3) configured to rotate in response to the magnetic field generated by the stator (2, para [0075]); and 

    PNG
    media_image2.png
    443
    634
    media_image2.png
    Greyscale

wherein the second cavity (107a) is configured to define a fluid flow path for a fluid that conducts heat from the conductive winding (para [0068]).

    PNG
    media_image3.png
    115
    482
    media_image3.png
    Greyscale

However, E Silva does not teach the conductive winding (6) is wrapped around one of the plurality of poles.
Yin teaches an electric motor having a stator (140), wherein the stator having a plurality of poles (142), and a plurality of windings (150) are wrapped around the poles (142) to form electric phases (para [0029]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva’s stator with the conductive winding is wrapped around one of the plurality of poles as taught by Yin.  Doing so would form electric phases for an efficiency electric machine (para [0029]).
Regarding claim 4, E Silva in view of Yin teaches the claimed invention as set forth in claim 1, E Silva further teaches the rotor does not include a permanent magnet (para [0075] teaches the rotor 3 has a rotor shaft 31 and can have a plurality of magnets, not a permanent magnet as recited in the instant claim).

    PNG
    media_image4.png
    241
    486
    media_image4.png
    Greyscale

Regarding claim 5, E Silva in view of Yin teaches the claimed invention as set forth in claim 1, E Silva further teaches the first cavity (106a) and the second cavity (107a) are separated from one another by a dividing wall (105a, fig 1).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable overs E Silva in view of Yin, further in view of Nelson et al. (US 8,030,818 B2).
Regarding claim 3, E Silva in view of Yin teaches the claimed invention as set forth in claim 1, except for the added limitation of the insulation material is a ceramic-based material that includes at least one of alumina, zirconia, zirconium dioxide, magnesium oxide, macro composite, mullite, or mica glass.
Nelson teaches the insulation material (7) is a ceramic-based material (organic-inorganic material, col 9 ln 34-36) that includes at least one of alumina, zirconia, zirconium dioxide, magnesium oxide, macro composite, mullite, or mica glass (col 9 ln 40-45) to enhance thermal stability, tensile strength, flexural strength, and impact strength (col 9 ln 55-56).

    PNG
    media_image5.png
    541
    509
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin’s insulation material is a ceramic-based material that includes at least one of alumina, zirconia, zirconium dioxide, magnesium oxide, macor composite, mullite, or mica glass as taught by Nelson.  Doing so would enhance thermal stability, tensile strength, flexural strength, and impact strength (col 9 ln 55-56).
Regarding claim 9, E Silva in view of Yin teaches the claimed invention as set forth in claim 1, except for the added limitation of at least one of the conductive windings is at least one of copper, silver, nickel, nickel plated copper, or silver plated copper.
Nelson teaches the conductive windings is at least one of copper (col 16 ln 58-60), silver, nickel, nickel plated copper, or silver plated copper to improve heat dissipation of a stator coil (col 2 ln 30-35).

    PNG
    media_image6.png
    225
    517
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin’s conductive winding is at least one of copper, silver, nickel, nickel plated copper, or silver plated copper as taught by Nelson.  Doing so would improve heat dissipation of a stator coil (col 2 ln 30-35).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over E Silva in view of Yin, further in view of Lynn (US 2016/0102631 A1).
Regarding claim 6, E Silva in view of Yin teaches the claimed invention as set forth in claim 1, E Silva further teaches a cooling system (107a) fluidly coupled to the second cavity of the insulation body (100).  However, E Silva does not teach the cooling system configured to convey a fluid to at least one of a heat exchanger or a heat sink.
Lynn teaches a thermodynamic machine having a cooling system (fig 6) configured to convey a fluid to at least one of a heat exchanger (134) or a heat sink to achieve high efficiency and a greatly enhanced heat exchange performance.

    PNG
    media_image7.png
    367
    553
    media_image7.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin’s power system with a cooling system fluidly coupled to the insulation body, and configured to convey a fluid to at least one of a heat exchanger or a heat sink as taught by Lynn.  Doing so would achieve high efficiency and a greatly enhanced heat exchange performance
Regarding claim 7, E Silva in view of Yin teaches the claimed invention as set forth in claim 1, except for the added limitation of a heat exchanger is configured to receive a fluid that receives heat from the at least one conductive winding, and to convey the heat to fuel within a fuel system.
Lynn teaches a thermodynamic machine having a heat exchanger (84, fig 4, para 0416]) is configured to receive a fluid that receives heat from the at least one conductive winding (not show, but mentioned the generator winding in para [0280]), and to convey the heat to fuel within a fuel system (combustion 292, fig 10) to increases efficiency of converting fuel energy (para [0449]).

    PNG
    media_image8.png
    159
    543
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin’s power system with a heat exchanger is configured to receive a fluid that receives heat from the at least one conductive winding, and to convey the heat to fuel within a fuel system as taught by Lynn.  Doing so would regulate the transfer of heat from the coil (para [0449]).
Regarding claim 8, E Silva in view of Yin and Lynn teaches the claimed invention as set forth in claim 7, except for the added limitation of the fluid is one of supercritical carbon dioxide, a liquid alkali metal, or a metal halide.
Lynn further teaches a thermodynamic machine having the fluid is one of supercritical carbon dioxide, a liquid alkali metal, or a metal halide (para [0446]) to provide high heat dissipation coolant that releases maximum amount of useful heat energy (para [0446]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin and Lin’s power system with the fluid is one of supercritical carbon dioxide, a liquid alkali metal, or a metal halide as further taught by Lynn.  Doing so would provide high heat dissipation coolant that releases maximum amount of useful heat energy (para [0446]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over E Silva in view of Yin, further in view of Li (US 5,936,373).
Regarding claim 10, E Silva in view of Yin teaches the claimed invention as set forth in claim 1, except for the added limitation of a magnetic circuit electrically coupled to windings of first and second opposed poles of the plural poles of the stator, and including a first switch connected to a second switch in parallel.
Li teaches a switched reluctance machine having a magnetic circuit (fig 8) electrically coupled to windings (36A) of first and second opposed poles (38, 40, fig 3) of the plural poles of the stator (34), and including a first switch (102a) connected to a second switch in parallel (102b, fig 5) to improve torque production.

    PNG
    media_image9.png
    684
    613
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    584
    634
    media_image10.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin’s power system with a magnetic circuit electrically coupled to windings of first and second opposed poles of the plural poles of the stator, and including a first switch connected to a second switch in parallel as taught by Li.  Doing so would improve torque production in the system.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over E Silva in view of Yin, further in view of Shoup et al. (US 9,410,573 B2) and Yokoo (US 2005/0249440 A1).
Regarding claim 11, E Silva in view of Yin teaches the claimed invention as set forth in claim 1, except for the added limitation of a drive shaft disposed through and coupled to the rotor to rotate with the drive shaft, and a bearing system coupled to the drive shaft, the bearing system comprising: a bearing housing receiving at least one bearing pad on an interior surface of the bearing housing, the bearing pad including at least one opening; and a pressured air supply system within the bearing housing and configured to provide pressurized air through the at least one opening in the bearing pad.
Shoup teaches a cylindrical journal bearing having a drive shaft (not show, col 4 ln 5-7) disposed through and coupled to the rotor to rotate with the drive shaft, and a bearing system (10, fig 1) coupled to the drive shaft, the bearing system (10) comprising a bearing housing (12, 14) receiving at least one bearing pad (26) on an interior surface (20) of the bearing housing (12-14), the bearing pad (26) including at least one opening (24), and a pressured fluid (oil)  supply system within the bearing housing (12-14) and configured to provide pressurized fluid through the at least one opening (24) in the bearing pad (26) to provide pressure damping while maintaining dynamic stability (col 1 ln 5-55).

    PNG
    media_image11.png
    144
    549
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    554
    604
    media_image12.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin’s power system with a drive shaft disposed through and coupled to the rotor to rotate with the drive shaft, and a bearing system coupled to the drive shaft, the bearing system comprising, a bearing housing receiving at least one bearing pad on an interior surface of the bearing housing, the bearing pad including at least one opening; and a pressured oil supply system within the bearing housing and configured to provide pressurized oil through the at least one opening in the bearing pad as taught by Shoup.  Doing so would provide pressure damping while maintaining dynamic stability (col 1 ln 5-55).
Furthermore, Yokoo teaches a dynamic pressure bearing device wherein instead of using oil the machine also uses some other liquid or air in a pressured air supply system within the bearing housing and configured to provide pressurized air to obtain a stable bearing rigidity (para [0184]).

    PNG
    media_image13.png
    219
    730
    media_image13.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin and Shoup’s power system with a pressured air supply system within the bearing housing and configured to provide pressurized air as taught by Yokoo.  Doing so would obtain a stable bearing rigidity (para [0184]).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over E Silva in view of Yin, further in view of KummLee (CN 109716624 A).
Regarding claim 17, E Silva teaches a method of forming an electric machine for a powered system comprising: 
forming a conductive winding (6) encased by an insulative body (100, fig 3), wherein the insulative body (100) defines a first cavity (106a) and a second cavity (107a), wherein the conductive winding (6) is in the first cavity (106a); and 
magnetically coupling a stator (2) and a rotor (3) by disposing the insulative body (100) including the conductive winding (6) around a pole of the stator (2, fig 3) and providing current to the conductive winding (6) to induce current in the rotor (3, para [0075]).  However, E Silva does not teaches wrapping the insulative body (100) including the conductive winding (6) around a pole of the stator, and forming the conductive winding encased by the insulative body with a three-dimensional printing device.
Yin teaches an electric motor having a stator (140), wherein the stator having a plurality of poles (142), and a plurality of windings (150) are wrapped around the poles (142) to form electric phases (para [0029]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva’s method of making a stator with the conductive winding is wrapped around one of the plurality of poles as taught by Yin.  Doing so would form electric phases for an efficiency electric machine (para [0029]).
Kummlee teaches a method of making a stator for rotating motor having a step of forming a conductive winding (26) encased by an insulative body (28) with a three-dimensional printing device to reduce axial length of the stator (abstract).

    PNG
    media_image14.png
    400
    567
    media_image14.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin’s method with a step of forming the conductive winding encased by the insulative body with a three-dimensional printing device as taught by Kummlee.  Doing so would reduce axial length of the stator (abstract).
	Regarding claim 18, E Silva in view of Yin and Kummlee teaches the claimed invention as set forth in claim 17, except for the added limitation of the conductive winding includes an end winding within the insulative body.
Kummlee further teaches the stator (2) for rotating motor having the conductive winding (20) includes an end winding (26) within the insulative body (28, fig 1) to reduce axial length of the stator (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify E Silva in view of Yin and Kummlee’s stator with the conductive winding includes an end winding within the insulative body as further taught by Kummlee.  Doing so would reduce axial length of the stator (abstract).
Regarding claim 19, E Silva in view of Yin and Kummlee teaches the claimed invention as set forth in claim 17, E Silva further teaches the insulative body includes a dividing wall (105a, fig 1) separating the first cavity (106a) from the second cavity (107a).
Regarding claim 20, E Silva in view of Yin and Kummlee teaches the claimed invention as set forth in claim 17, E Silva further teaches the second cavity (107a) is configured to receive a fluid (para [0068]).

Allowable Subject Matter
Claims 13-16 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a power system comprising, inter alia, the powered system wherein the bearing system further comprises a dampening system including an exterior damping pocket disposed within the bearing housing, an interior damping pocket disposed within the bearing housing, and a clearance pocket disposed between the interior damping pocket and exterior dampening pocket wherein the damping system is configured to dampen radial force caused by the drive shaft recited in claims 12 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nabeshima et al. (US 9,843,233 B2) teaches an insulated electric wire includes a rectangular conductor and an insulation film disposed on the periphery of the rectangular conductor. The insulation film is characterized by: the provision of a resin containing an imide structure within a molecule. which is represented by the ratio between the loss elastic modulus and the storage elastic modulus, as measured in the 50⁰C to 400⁰C range.
Yin et al. (US 2018/0233981 A1) teaches an electric machine includes a rotor assembly having a rotor core that extends in an axial direction and a stator assembly surrounding and coaxial with the rotor assembly. The stator assembly includes a stator core having slots extending in a radial direction into an inner surface of the stator core and extending axially from a first end surface to a second end surface of the stator core. The stator assembly includes stator coil windings disposed within the respective slots of the stator core and a first electrically insulating conformal coating disposed between the stator core and the stator coil windings. The conformal coating includes a polymer matrix impregnated with an effective amount of thermally conductive ceramic materials, above a percolation threshold, that form continuous thermal pathways across a thickness of the first coating.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834